UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 30, 2007 Tweeter Home Entertainment Group, Inc. (Exact name of registrant as specified in its charter) Delaware 0-24091 04-3417513 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 40 Pequot Way, Canton, Massachusetts 02021 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 830-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01Other Events. As previously reported to the Commission, on June 11, 2007, Tweeter Home Entertainment Group, Inc. (the "Company") and each of its subsidiaries filed voluntary petitions for reorganization under Chapter 11 of the U.S. Bankruptcy Code (the "Code"). The filings were made in the United States Bankruptcy Court for the District of Delaware (the “Court”) in Wilmington, Delaware. On July 13, 2007, the Court entered an order approving the sale of substantially all of the assets of the Company and its subsidiaries to Tweeter Newco LLC and/or its assignees. On October 30, 2007, the Company and its subsidiaries filed a monthly operating report (see Exhibit 99.1 below) for the period from June 11, 2007 through June 30, 2007 with the Court as required by the Code. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1Monthly Operating Report for the period from June 11, 2007 through June 30, 2007 for the Company and its subsidiaries. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TWEETER HOME ENTERTAINMENT GROUP, INC. Date:November 14, 2007 By: /s/ Gregory W. Hunt Name:Gregory W. Hunt Title: Chief Restructuring Officer Exhibit Index Exhibit No. Description 99.1 Monthly Operating Report for June 11, 2007 through June 30, 2007 for the Company and its subsidiaries.
